Citation Nr: 0904663	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO. 04-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

What evaluation is warranted for a bilateral hearing loss 
from April 10, 2002?


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946. 

This case was most recently before the Board of Veterans' 
Appeals (Board) in May 2008, at which time it was remanded 
for further development. Following the requested 
development, the VA Remand and Rating Development Team in 
Huntington, West Virginia confirmed and continued the 
initial noncompensable rating for the veteran's bilateral 
hearing loss disability. Thereafter, the case was returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

In its May 2008 remand, the Board directed that the veteran 
be granted a VA audiology examination to determine the 
level of impairment attributable to his service-connected 
hearing loss disability. After reviewing the record, 
however, the Board finds additional development of the 
record is warranted prior to further consideration by the 
Board.

In its May 2008 remand for a VA audiology examination, the 
Board cited specific pieces of information which the 
examiner needed to provide: 1) a full description of the 
effects of the Veteran's hearing loss on his ability to 
work; 2) detail regarding the effects of the hearing loss 
disability on the veteran's ordinary activity; 3) the 
limitation of activity caused by the disorder; and 4) the 
functional effects caused by the Veteran's hearing loss. 

A VA audiology examination was performed in July 2008. 
Following audiometric testing, however, the examiner 
specifically stated that the results were inadequate for 
rating purposes. Therefore, she concluded that no statement 
could be made regarding the effect of the veteran's hearing 
loss on his lifestyle.

Because the July 2008 examination on its face was 
admittedly inadequate for rating purposes the veteran 
should have been immediately rescheduled to secure an 
examination that was adequate for rating purposes.  Alas, 
that was not done.  Hence, the Board must return the case 
to the RO via the AMC for an additional examination.  
Stegall v. West, 11 Vet. App. 271 (1998).  Accordingly, the 
case is REMANDED for the following action:

1. The RO must obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
hearing loss since October 2003. After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file. 

2. After the above is complete, and 
regardless whether any additional 
records are obtained, VA must provide 
the veteran with an audiology 
examination to determine the current 
nature, extent, and severity of his 
hearing loss. The claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for 
review in connection with the 
examination. 

In addition to providing audiometric 
findings the examiner must provide the 
following information 
with respect to the affect of the 
veteran's hearing loss disability on 
his employment and daily activities: 

a) the effects of the Veteran's 
hearing loss disability on his 
ability to work; 

b) the effects of the Veteran's 
hearing loss on his ordinary 
activity; 

c) the limitation of the Veteran's 
activity caused by his hearing 
loss disability; and 

d) the functional effects caused 
by the hearing loss disability. 

If the examiner, without resort to 
speculation, is unable to provide the 
information with respect to the affect 
of the veteran's hearing loss 
disability on his employment and daily 
activities, he or she should so state, 
and explain why. 

In such a case, the veteran must be 
scheduled for a VA Social and 
Industrial Survey for a resolution of 
those questions.

All examiners must provide a complete 
and full rationale for any opinions 
given. 

3. The veteran is to be notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2008). In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4. When the foregoing actions have been 
completed, the RO should undertake any 
other development it determines to be 
warranted. Thereafter, the RO should 
readjudicate the veteran's claim. If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO/AMC must 
ensure that all directed factual and medical development as 
noted above is completed. In the event that the examination 
report does not contain sufficient detail, the RO/AMC must 
take any appropriate action by return of the report to the 
examiner for corrective action. See 38 C.F.R. § 4.2 (2008). 
In this regard, the RO, the AMC, and the veteran are 
advised that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of 
the appellate courts.  Compliance by the Board or the RO is 
neither optional nor discretionary. Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall, 11 Vet. App. at 271.

While no action is required of the Veteran until he is 
notified, he is advised that he has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2008).

